Elmer, J.
It was held by Judge Washington, in the case of Corfield v Coryell, 4 W C. R. 371,1 think correctly, that according to the true construction of the original grants to Hew Jersey, the territory was limited to the eastern shore of the Delaware river and bay, and that prior to the Revolution the counties bounding thereon were limited in the same way. The river and bay remaining in the crown, •ungr nted to any of the colonies, became vested in the adjoining states at the declaration of independence, so that the boundary of each extended to the middle, but the counties' remained as before. In the year 1783 an agreement was entered into between the states of Hew Jersey and Pennsylvania, and ratified by the respective legislatures, which provided that each state shall enjoy and exercise a concurrent jurisdiction within and upon the water, and not upon the dry land, between the shores of said river, (with certain exceptions, not material to be noticed now,) but that the juridical investigation and determination of all capital and other offences, trespasses, or damages committed on said river shall be exclusively vested in the state wherein the offender or person charged with such offence shall bo first apprehended, arrested, or prosecuted. Nix. Dig. 825.
Gloucester county is bounded, by the act of 1709-10, by the river. The original boundaries of Newton township, which now forms a part of Camden county, I have not been able to find. In 1828, Pamph. L. 193, a part of Hew-ton was incorporated as the city of Camden, and the boundary is described as beginning at the Pennsylvania line in the river Delaware, opposite the mouth of a small run below Kaighnton; thence east to the mouth of said run; thence, several courses, to Coopera cree ; thence *388down the middle thereof to the river Delaware; thence, dne north, to the middle of the channel between Petty’s island and the Jersey fast land or shore ; thence, down said channel and river, to the nearest point on the line between the states of Pennsylvania and New Jersey ; thence down said line to the beginning. In 1831, Pamph. L. 17, Camden was constituted a township, with the same boundaries. The act establishing the county of Camden, Nix Dig. 154, sets off certain townships from Gloucester, and among them the township of Camden, and constitutes them a new county.
It is undoubtedly true that the boundaries of the township of Camden are very unskilfully defined; but I think the fair construction of the act referred to is, that they extend to the middle of .the- river. The southern line begins in the river, and the northern line does not stop at the .mouth of Coopers creole, but is carried, by express words, into the rivei’, to the middle of the channel between Petty’s island and the Jersey shore; thence down said channel and river to the nearest point on the line between the states of Pennsylvania and New Jersey. Unless by that line is meant the line established by the Revolution, which for all purposes not provided for by the agreement between the two states is the true and only line, these words must be rejected as wholly senseless and unmeaning.
The Court of Oyer and Terminer of the county of Camden, like other' similar courts in the state,- is confined in its. jurisdiction to the limits of the county, unless additional jurisdiction is given by the act ratifying the agreement. It was ingeniously argued, on behalf of the state, that the agreement ought to be so construed as to give jurisdiction to the courts of the county in which the offender was in fact first arrested, apprehended, or prose euted. But this would be a <rery strained and unnatural meaning of the terms employed. Such a construction *389would allow an offender to be tried in any county, however remote from the scene of the offence. The object of the agreement was to apportion the jurisdiction between the two states, leaving to the legislative power of each, to whom it properly belonged, to provide the courts, and to determine the manner in which it should be exercised. This has not been done in this state. An act was passed in 1783, Nix. Dix. 146, which annexes the islands and dry land, awarded to this state by the agreement, to the nearest townships and counties, but nothing is contained in it respecting the exercise of jurisdiction on the water. An act was passed by the legislature of Pennsylvania, in 1786, which is probably still in force, and which annexes not only the islands and the dry land awarded to that state, but the river itself, to the nearest townships and counties, and authorizes the courts and officers of those townships and counties to exercise jurisdiction on the water, so far as they can do so consistently with the provisions of the agreement. Whether the admiralty court of this state, while there was one,, had jurisdiction over offences committed on the waters of the rivez, out of the territorial limits of the counties, as suggested by counsel, it is not necessary now to inquire. In the absence of any legislative provision on the subject, it appears to me clear that there is now no court in this state that has power to try criminal offences committed out of the limits of the counties, except as provided for by the acts of 1797, Nix. Dig. 146 and 183, which do not reach this case.
By the first count of the indictment against the pi’isoner, it is averred that the crime was committed on board a certain steamboat, then being within and upon the water of that certain part of the river Delawaz'e lying and being between the city of Camden, in said county of Camden and state of Hew Jersey, and the city of Philadelphia, in the state of Pennsylvania, and between tho shores' of said river there, and within tho exclusive jurisdiction of this 'state, the prisoner having first been apprehended and *390■prosecuted, in the said county of Camden. For the reasons •I have stated, this count is radically defective, in not showing that the offence was committed in the county of Camden.
Under the other count, which alleges the offence to have been committed at the city of Camden, in the said county of Camden, and within the jurisdiction of the court, in the usual form, I think the prisoner might have been legally convicted, had it appeared that in fact the' crime was committed on the Jersey side of the middle of the river, so as to be within the limits of the county, as before stated. But of this there was little evidence, and certainly it was not so clearly proven as to render it safe to consider it as. established. The question, whether the crime was committed within the county of Camden, ought to be submitted to the consideration of a jury, if the prosecutor of the state shall think the evidence will justify doing so; and that this may be done, or that a nolle proseguí may be entered, 1 am of opinion that the Oyer and Terminer • should be advised to grant a new trial.
The Chief Justice, and Justices Potts and Haines concurred.
Cited in Donnelly v. State, 2 Dutch. 473; State v. Babcock, 1 Vr. 33.

The defect of jurisdiction has been remedied by an act passed March 14, 1856. — Pamph. L. 242.